EXHIBIT 10.26.27+


AMENDMENT NO. 27
TO THE
SYNC GENERATION 2 ON-BOARD NAVIGATION AGREEMENT
BETWEEN
FORD MOTOR COMPANY AND TELENAV, INC.


THIS AMENDMENT NO. 27 (“Amendment”), effective as of July 1, 2018 (“Amendment
Effective Date”) supplements and amends the terms of the SYNC Generation 2
On-Board Navigation Agreement, dated October 12, 2009 (“Agreement”), by and
between Ford Motor Company (“Buyer” or “Ford”), a Delaware corporation with its
principal office at One American Road, Dearborn, Michigan 48126, on behalf of
itself and the Ford Related Companies, and Telenav, Inc. (“Supplier” or
“Telenav”), a Delaware corporation with its principal office at 4655 Great
America Parkway, Suite 300, Santa Clara, CA 95054, on behalf of itself and the
Telenav Related Companies. Capitalized terms not otherwise defined shall have
the meanings ascribed to them in the Agreement.


WHEREAS, the parties desire to amend terms and conditions related to [*****].


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the parties agree as follows:


1.    Ownership


The paragraph entitled “[*****]” in Section 5 “Ownership” of Attachment XIII as
set forth in Amendment #21 is hereby deleted and the following language
substituted:
“[*****]”


2.    End User and Supplier Terms


(a) Section 8(a) of Attachment XIII as set forth in Amendment #21 shall be
deleted and the following language substituted:
“Ford is required to (a) make the End User Terms and Privacy Policy available to
End Customers in connection with and prior to End Customer’s first use of
[*****]; and (b) cause each End Customer to accept the End User Terms and
Privacy Policy in such a manner that the End User Terms and Privacy Policy are
enforceable against the End Customer in the applicable End User jurisdiction.
“Privacy Policy” means the [*****] privacy policy. For [*****] subject to
[*****] laws and regulations, the [*****] of Telenav shall be subject to the
terms and conditions of Appendix 1.”


(b) Section 8(b) of Amendment #21 regarding third party supplier terms shall be
deleted in its entirety.     


Except as modified and amended by this Amendment, the terms of the Agreement are
ratified and confirmed by the parties hereto. This Amendment is incorporated
into and made a part of the Agreement by the parties.








--------------------------------------------------------------------------------

EXHIBIT 10.26.27+




IN WITNESS WHEREOF, the parties have executed this Amendment by their authorized
representatives as of the Amendment Effective Date.


FORD MOTOR COMPANY


By: /s/ Melissa Sheahan   
(Signature)


Name: Melissa Sheahan   
(Printed Name)


Title: SYNC Software Buyer   


Date: 11/13/2018    
TELENAV, INC.


By: /s/ Hassan Wahla   
(Signature)


Name: Hassan Wahla   
(Printed Name)


Title: President, Auto   


Date: 12/7/2018   





